department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list tep qat legend taxpayer ira advisor firm amount dear this is in response to your letter dated date submitted by your authorized representative as supplemented by letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer maintained ira taxpayer asserts that he received a distribution of amount m from ira taxpayer asserts that his failure to rollover amount m within the 60-day period prescribed by sec_408 of the code was due to the incomplete financial advice he received and his father’s ill health and subsequent death that prevented him from meeting with his tax advisor and receiving needed tax_advice in a timely manner taxpayer further represents that amount has not been used for any other purpose taxpayer consulted during date with his ira financial advisor advisor to ask if he could borrow money from his ira advisor told taxpayer that he could withdraw amount but did not explain that because ira was paying equal annuity payments that substantial additional taxes would be due on account of the withdrawal of amount taxpayer relying on this advice withdrew on date amount from ira taxpayer learned on date that he no longer needed the use of amount accordingly taxpayer did not use amount and retained it in his bank account taxpayer has a well-established pattern of meeting with tax preparer and tax advisor firm in preparing his taxes each year since taxpayer meets with firm in january to discuss all tax matters in date taxpayer wished to discuss the tax implications of a new investment including his withdrawal of amount from ira however firm instructed taxpayer to wait until after his investment closing which happened on date when the numbers would be final and when they would meet to discuss all tax matters rather than meeting with firm as anticipated in mid to late december taxpayer had to travel out of state to assist his elderly mother with medical and family legal decisions related to his father’s medical emergency and follow-up care during december before the holidays on date taxpayer's father passed away and while taxpayer remained out of state to attend his father’s funeral and help his mother the day rollover period elapsed on date shortly after returning home taxpayer began consulting with firm about his taxes and learned that by acting on the incomplete advice from advisor he incurred an unanticipated major additional tax and that the 60-day rollover period had expired taxpayer expressed his regret that he had taken a withdrawal stated to firm that had he known all the ramifications he would never have taken a withdrawal of amount from ira and wished to reverse the withdrawal of amount firm submitted this ruling_request firm has submitted a letter explaining that it advised taxpayer to wait until mid-date to discuss hi sec_2012 tax_return information firm has further submitted that had it been able to meet with taxpayer in mid-december as anticipated before taxpayer's father fell ill would have likely discussed taxpayer's option of rolling over amount within days of distribution it based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income provided under sec_72 of the code by the payee or distributee as the case may be in the manner sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only 2015090r5 ’ distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that taxpayer’s failure to accomplish a timely rollover was due to the incomplete financial advice he received from advisor and the fact that his father’s illness and subsequent death prevented him from meeting with firm in time to take action with respect to rolling over amount therefore with respect to your ruling_request we conclude taxpayer is eligible to roll over any portion of amount no later than the day from the issuance of this letter provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution any portion of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to whether the payment from ira to taxpayer and any rollover pursuant to the waiver of the 60-day rollover period constitute a modification of series of substantially_equal_periodic_payments within the meaning of sec_72 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact please address all correspondence to se t ep ra t2 sincerely yours ne manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
